DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on November 30, 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14-16 of U.S. Patent No. 11,210,219 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites the limitation “the leader storage system” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the leader storage system” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  In claims 16-20, a computer program product is being claimed, however, it appears that the computer program product comprises computer program instructions. It is unclear whether the product is the medium containing the instructions or simply the instructions themselves. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
Examiner suggests amending the claim to clarify that the computer program product includes the non-transitory computer readable medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (U.S. Patent No. 5,742,792).

Claim 1:
Yanai et al. disclose a method comprising: 
receiving, by a leader storage system, a request to modify a dataset that is synchronized across a plurality of storage systems [fig. 1; column 4, lines 30-52; column 7, lines 48-51 – The primary storage system may receive a write operation from a host. (“The host computer system 12 is coupled to a first and primary data storage system 14. The host 12 writes data to and reads data from the primary data storage system 14.”)]; 
sending, from the leader storage system to a follower storage system, information describing the request to modify the dataset, wherein the leader storage system and the follower storage system each store a copy of the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site receives a mirroring request from the primary storage system in response to a modification of the data at the primary storage system. The primary and secondary storage systems each store a copy of the data. (“In the synchronous mode, data on the primary (R1) and secondary (R2) volumes are always fully synchronized at the completion of an I/O sequence.”)]; 
processing, by the leader storage system on the copy of the dataset that is stored on the leader storage system, the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write is performed to the primary copy of the data. (“In the synchronous mode, data on the primary (R1) and secondary (R2) volumes are always fully synchronized at the completion of an I/O sequence.”)]; 
receiving, from the follower storage system, an indication that the follower storage system has processed the request to modify the dataset on the copy of the dataset that is stored on the follower storage system [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The primary storage system receives the notification. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)]; and 
acknowledging, by the leader storage system, completion of the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write operation is completed when the write has been processed by both storage systems. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data.”)].

Claim 2 (as applied to claim 1 above):
Yanai et al. disclose
wherein the information describing the request to modify the dataset includes ordering information for the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52, column 9, lines 7-29; column 15-19 – The primary storage system sends mirroring request to the secondary storage system identifying what locations need to be written to.].

Claim 5 (as applied to claim 1 above):
Yanai et al. disclose the method further comprising 
sending, from the follower storage system to a leader storage system, an indication that the follower storage system has processed the request to modify the dataset on the copy of the dataset that is stored on the follower storage system [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The primary storage system receives the notification. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)].

Claim 8 (as applied to claim 1 above):
Yanai et al. disclose wherein: 
the request to modify the dataset that is synchronized across the plurality of storage systems is received by the leader storage system from a host computing device [fig. 1; column 4, lines 30-52; column 7, lines 48-51 – The primary storage system may receive a write operation from a host. (“The host computer system 12 is coupled to a first and primary data storage system 14. The host 12 writes data to and reads data from the primary data storage system 14.”)], and 
the leader storage system acknowledges completion of the request to modify the dataset to the host computing device [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write operation is completed when the write has been processed by both storage systems. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data.”)].

Claim 9:
Yanai et al. disclose a storage system that includes a plurality of storage devices, the storage system including a computer processor and a computer memory that includes computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: 
receiving a request to modify a dataset that is synchronized across a plurality of storage systems [fig. 1; column 4, lines 30-52; column 7, lines 48-51 – The primary storage system may receive a write operation from a host. (“The host computer system 12 is coupled to a first and primary data storage system 14. The host 12 writes data to and reads data from the primary data storage system 14.”)]; 
sending, to a follower storage system, information describing the request to modify the dataset, wherein the storage system and the follower storage system each store a copy of the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site receives a mirroring request from the primary storage system in response to a modification of the data at the primary storage system. The primary and secondary storage systems each store a copy of the data. (“In the synchronous mode, data on the primary (R1) and secondary (R2) volumes are always fully synchronized at the completion of an I/O sequence.”)]; 
processing, on the copy of the dataset that is stored on the storage system, the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write is performed to the primary copy of the data. (“In the synchronous mode, data on the primary (R1) and secondary (R2) volumes are always fully synchronized at the completion of an I/O sequence.”)]; 
receiving, from the follower storage system, an indication that the follower storage system has processed the request to modify the dataset on the copy of the dataset that is stored on the follower storage system [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The primary storage system receives the notification. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)]; and 
acknowledging completion of the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write operation is completed when the write has been processed by both storage systems. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data.”)].

Claim 10 (as applied to claim 9 above):
Yanai et al. disclose 
wherein the information describing the request to modify the dataset includes ordering information for the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52, column 9, lines 7-29; column 15-19 – The primary storage system sends mirroring request to the secondary storage system identifying what locations need to be written to.].

Claim 15 (as applied to claim 9 above):
Yanai et al. disclose wherein: 
the request to modify the dataset that is synchronized across the plurality of storage systems is received by the leader storage system from a host computing device [fig. 1; column 4, lines 30-52; column 7, lines 48-51 – The primary storage system may receive a write operation from a host. (“The host computer system 12 is coupled to a first and primary data storage system 14. The host 12 writes data to and reads data from the primary data storage system 14.”)], and 
the leader storage system acknowledges completion of the request to modify the dataset to the host computing device [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write operation is completed when the write has been processed by both storage systems. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data.”)].

Claim 16:
Yanai et al. disclose a computer program product disposed on a non-transitory computer readable medium, the computer program product including computer program instructions that, when executed, carry out the steps of: 
receiving a request to modify a dataset that is synchronized across a plurality of storage systems [fig. 1; column 4, lines 30-52; column 7, lines 48-51 – The primary storage system may receive a write operation from a host. (“The host computer system 12 is coupled to a first and primary data storage system 14. The host 12 writes data to and reads data from the primary data storage system 14.”)]; 
sending, to a follower storage system, information describing the request to modify the dataset, wherein the storage system and the follower storage system each store a copy of the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site receives a mirroring request from the primary storage system in response to a modification of the data at the primary storage system. The primary and secondary storage systems each store a copy of the data. (“In the synchronous mode, data on the primary (R1) and secondary (R2) volumes are always fully synchronized at the completion of an I/O sequence.”)]; 
processing, on the copy of the dataset that is stored on the storage system, the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write is performed to the primary copy of the data. (“In the synchronous mode, data on the primary (R1) and secondary (R2) volumes are always fully synchronized at the completion of an I/O sequence.”)]; 
receiving, from the follower storage system, an indication that the follower storage system has processed the request to modify the dataset on the copy of the dataset that is stored on the follower storage system [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The primary storage system receives the notification. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)]; and 
acknowledging completion of the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – The remote data site notifies the primary storage system that the write has been completed. The write operation is completed when the write has been processed by both storage systems. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data.”)].

Claim 17 (as applied to claim 16 above):
Yanai et al. disclose
wherein the information describing the request to modify the dataset includes ordering information for the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52, column 9, lines 7-29; column 15-19 – The primary storage system sends mirroring request to the secondary storage system identifying what locations need to be written to.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (U.S. Patent No. 5,742,792) as applied to claims 2, 1, 10, 9, and 16 above, respectively, and further in view of Taguchi et al. (Pub. No. US 2004/0024808).

Claim 3 (as applied to claim 2 above):
Yanai et al. disclose all the limitations above but do not specifically disclose wherein: 
the request to modify the dataset includes a request to take a snapshot of the dataset; and 
the ordering information for the request to modify the dataset includes an identification of one or more other requests to modify the dataset that are to be included in the content of the snapshot of the dataset.
In the same field of endeavor, Taguchi et al. disclose wherein:
the request to modify the dataset includes a request to take a snapshot of the dataset [pars. 0012, 0047 – Snapshot controller in a mirrored site environment preserves proper write order. (“Another feature of the invention is a snapshot controller. The snapshot controller controls a write process at the site which is to receive mirrored data from another site. The snapshot controller monitors the cache data as it arrives and checks to assure proper write order.”)]; and 
the ordering information for the request to modify the dataset includes an identification of one or more other requests to modify the dataset that are to be included in the content of the snapshot of the dataset [pars. 0012, 0047 – Snapshot controller in a mirrored site environment preserves proper write order. (“The snapshot controller 303 monitors the write order to assure consistency. As shown by step 1002, if the write order is consistent, i.e., the data to be written is to be written next in order following the data previously written, the snapshot controller notifies the mirror manager 306B of this. This is shown at step 1003 in FIG. 10.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include preserving write ordering of snapshot data, as taught by Taguchi et al., in order to maintain data consistency.

Claim 4 (as applied to claim 1 above):
Yanai et al. disclose all the limitations above but do not specifically disclose
wherein the information describing the request to modify the dataset includes common metadata information associated with the request to modify the dataset.
In the same field of endeavor, Taguchi et al. disclose
wherein the information describing the request to modify the dataset includes common metadata information associated with the request to modify the dataset [fig. 6; par. 0041 – The mirroring operation includes a data payload and associated metadata. (“The write order information 602 defines the sequence of data writing. This write order field is used because the transferred data will almost always be split into multiple parts during transfer. In circumstances involving long distance communication, later parts can pass earlier parts in the network. As shown in FIG. 6, the data payload has appended to it data fields representing the disk space 601, the write order 602, the source address 603 and the destination address 604. As described in conjunction FIG. 3, the data is transferred between the link adapters of the primary and second storage systems.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include transferring information related to the data payload, as taught by Taguchi et al., in order to maintain data consistency.

Claim 11 (as applied to claim 10 above):
Yanai et al. disclose all the limitations above but do not specifically disclose
wherein the request to modify the dataset includes a request to take a snapshot of the dataset; and 
the ordering information for the request to modify the dataset includes an identification of one or more other requests to modify the dataset that are to be included in the content of the snapshot of the dataset.
In the same field of endeavor, Taguchi et al. disclose
wherein the request to modify the dataset includes a request to take a snapshot of the dataset [pars. 0012, 0047 – Snapshot controller in a mirrored site environment preserves proper write order. (“Another feature of the invention is a snapshot controller. The snapshot controller controls a write process at the site which is to receive mirrored data from another site. The snapshot controller monitors the cache data as it arrives and checks to assure proper write order.”)]; and 
the ordering information for the request to modify the dataset includes an identification of one or more other requests to modify the dataset that are to be included in the content of the snapshot of the dataset [pars. 0012, 0047 – Snapshot controller in a mirrored site environment preserves proper write order. (“The snapshot controller 303 monitors the write order to assure consistency. As shown by step 1002, if the write order is consistent, i.e., the data to be written is to be written next in order following the data previously written, the snapshot controller notifies the mirror manager 306B of this. This is shown at step 1003 in FIG. 10.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include preserving write ordering of snapshot data, as taught by Taguchi et al., in order to maintain data consistency.

Claim 12 (as applied to claim 9 above):
Yanai disclose all the limitations above but do not specifically disclose
wherein the information describing the request to modify the dataset includes common metadata information associated with the request to modify the dataset.
In the same field of endeavor, Taguchi et al. disclose
wherein the information describing the request to modify the dataset includes common metadata information associated with the request to modify the dataset [fig. 6; par. 0041 – The mirroring operation includes a data payload and associated metadata. (“The write order information 602 defines the sequence of data writing. This write order field is used because the transferred data will almost always be split into multiple parts during transfer. In circumstances involving long distance communication, later parts can pass earlier parts in the network. As shown in FIG. 6, the data payload has appended to it data fields representing the disk space 601, the write order 602, the source address 603 and the destination address 604. As described in conjunction FIG. 3, the data is transferred between the link adapters of the primary and second storage systems.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include transferring information related to the data payload, as taught by Taguchi et al., in order to maintain data consistency.

Claim 18 (as applied to claim 16 above):
Yanai et al. disclose all the limitations above but do not specifically disclose 
wherein the request to modify the dataset includes a request to take a snapshot of the dataset; and 
the ordering information for the request to modify the dataset includes an identification of one or more other requests to modify the dataset that are to be included in the content of the snapshot of the dataset.
In the same field of endeavor, Taguchi et al. disclose
wherein the request to modify the dataset includes a request to take a snapshot of the dataset [pars. 0012, 0047 – Snapshot controller in a mirrored site environment preserves proper write order. (“Another feature of the invention is a snapshot controller. The snapshot controller controls a write process at the site which is to receive mirrored data from another site. The snapshot controller monitors the cache data as it arrives and checks to assure proper write order.”)]; and 
the ordering information for the request to modify the dataset includes an identification of one or more other requests to modify the dataset that are to be included in the content of the snapshot of the dataset [pars. 0012, 0047 – Snapshot controller in a mirrored site environment preserves proper write order. (“The snapshot controller 303 monitors the write order to assure consistency. As shown by step 1002, if the write order is consistent, i.e., the data to be written is to be written next in order following the data previously written, the snapshot controller notifies the mirror manager 306B of this. This is shown at step 1003 in FIG. 10.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include preserving write ordering of snapshot data, as taught by Taguchi et al., in order to maintain data consistency.

Claim 19 (as applied to claim 16 above):
Yanai et al. disclose all the limitations above but do not specifically disclose
wherein the information describing the request to modify the dataset includes common metadata information associated with the request to modify the dataset.
In the same field of endeavor, Taguchi et al. disclose
wherein the information describing the request to modify the dataset includes common metadata information associated with the request to modify the dataset [fig. 6; par. 0041 – The mirroring operation includes a data payload and associated metadata. (“The write order information 602 defines the sequence of data writing. This write order field is used because the transferred data will almost always be split into multiple parts during transfer. In circumstances involving long distance communication, later parts can pass earlier parts in the network. As shown in FIG. 6, the data payload has appended to it data fields representing the disk space 601, the write order 602, the source address 603 and the destination address 604. As described in conjunction FIG. 3, the data is transferred between the link adapters of the primary and second storage systems.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include transferring information related to the data payload, as taught by Taguchi et al., in order to maintain data consistency.

Claim(s) 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (U.S. Patent No. 5,742,792) as applied to claims 1, 9, and 16 above, respectively, and further in view of Micka et al. (Pub. No. US 2005/0251633).

Claim 6 (as applied to claim 1 above):
Yanai et al. disclose all the limitations above but do not specifically disclose
wherein the plurality of storage systems includes at least three storage systems, including one leader storage system and at least two follower storage systems.
In the same field of endeavor, Micka et al. disclose
wherein the plurality of storage systems includes at least three storage systems, including one leader storage system and at least two follower storage systems [fig. 3; par. 0050 – Primary, second, and third storage systems. (“The multiple mirror system 300 includes a primary storage system 310, a second storage system 315 functioning as a synchronous mirror located at or near a primary site 320, and an third storage system 325 functioning as an asynchronous mirror located at a remote site 330. The multiple mirror system 300 further includes a primary host 335 in communication with the primary storage system 310. The primary host 335 stores data in the primary storage system 310.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include mirroring to a third site, as taught by Micka et al. as it is a duplication of parts in Yanai et al. that will provide increased geographical fault tolerance.

Claim 7 (as applied to claim 6 above):
Yanai et al. disclose the method further comprising 
receiving, by the leader storage system that received the request to modify the dataset, an indication that all follower storage systems have processed the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – Storage systems notify that the data has been mirrored. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)].

Claim 13 (as applied to claim 9 above):
Yanai et al. disclose all the limitations above but do not specifically disclose
wherein the plurality of storage systems includes at least three storage systems, including one leader storage system and at least two follower storage systems.
In the same field of endeavor, Micka et al. disclose
wherein the plurality of storage systems includes at least three storage systems, including one leader storage system and at least two follower storage systems [fig. 3; par. 0050 – Primary, second, and third storage systems. (“The multiple mirror system 300 includes a primary storage system 310, a second storage system 315 functioning as a synchronous mirror located at or near a primary site 320, and an third storage system 325 functioning as an asynchronous mirror located at a remote site 330. The multiple mirror system 300 further includes a primary host 335 in communication with the primary storage system 310. The primary host 335 stores data in the primary storage system 310.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include mirroring to a third site, as taught by Micka et al. as it is a duplication of parts in Yanai et al. that will provide increased geographical fault tolerance.

Claim 14 (as applied to claim 13 above):
Yanai et al. disclose the storage system of claim 13 further comprising computer program instructions that, when executed by the computer processor, cause the storage system to carry out the step of 
receiving an indication that all follower storage systems have processed the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – Storage systems notify that the data has been mirrored. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)].

Claim 20 (as applied to claim 16 above):
Yanai et al. disclose all the limitations above but do not specifically disclose
wherein the plurality of storage systems includes at least three storage systems, including one leader storage system and at least two follower storage systems, and 
the computer program product further comprises computer program instructions that, when executed, carry out the step of receiving an indication that all follower storage systems have processed the request to modify the dataset [figs. 1, 7-8; column 3, lines 30-52; column 9, lines 7-29; columns 15-19 – Storage systems notify that the data has been mirrored. Yanai et al. do not specifically disclose multiple secondary storage systems. (“The data storage system containing the primary (R1) volume informs the host that an I/O sequence has successfully completed only after the data storage system containing the secondary (R2) volume acknowledges that it has received and checked the data. All accesses (reads and writes) to the remotely mirrored volume to which a write has been performed are suspended until the write to the secondary (Rl) volume has been acknowledged.”)].
In the same field of endeavor, Micka et al. disclose
wherein the plurality of storage systems includes at least three storage systems, including one leader storage system and at least two follower storage systems [fig. 3; par. 0050 – Primary, second, and third storage systems. (“The multiple mirror system 300 includes a primary storage system 310, a second storage system 315 functioning as a synchronous mirror located at or near a primary site 320, and an third storage system 325 functioning as an asynchronous mirror located at a remote site 330. The multiple mirror system 300 further includes a primary host 335 in communication with the primary storage system 310. The primary host 335 stores data in the primary storage system 310.”)], and 
the computer program product further comprises computer program instructions that, when executed, carry out the step of receiving an indication that all follower storage systems have processed the request to modify the dataset [The combination provides that the write is complete when all storage systems are synchronized (i.e. Micka et al. teach three mirrored storage systems and Yanai et al. disclose that storage systems in a mirrored relationship are synchronized at the completion of an I/O sequence).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include mirroring to a third site, as taught by Micka et al. as it is a duplication of parts in Yanai et al. that will provide increased geographical fault tolerance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crockett et al. (U.S. Patent No. 6,105,078) disclose preserving write ordering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



22 October 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139